DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 08 August 2022 has been received and entered.  Claims 1 and 19 have been amended, claims 3-4, 8, 10-12 and 15-16 have been canceled.  Claims 1-2, 5-7, 9, 13-14 and 17-19 are currently pending in the instant application.
Claims 6-7, 9 and 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 08 August 2022 have been fully considered but are not deemed to be persuasive.


Improper Markush
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of (1) IGF-2 and (2) macrophage treated with IGF-2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the two agents which are being administered are both structurally and functionally distinct.  One agent is a biological peptide and the other is a cell.  These are not species of one another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
NOTE:  The requirement for Unity of Invention mailed on 16 June 2020 found that a method of treatment comprising administering a macrophage lacked unity of invention with the subsequent elected invention of a method which administers IGF-2.  Applicant did not traverse this requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 17-18 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record as applied to previous claims 1 and 15-16.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are directed to treatment of obesity-induced insulin resistance by the administration of IGF25-91 with the addition of a macrophage scavenger (CCR2 inhibitor, clodronate disodium liposome or a combination of the two).  The specification discloses a single example directed to insulin resistance (Example 6).  In this example, mice were fed a high fat diet for 20 weeks to induce insulin resistance.  The mice were then administered macrophages which were pre-treated with IGF25-91.  Two weeks after the treatment, the mice administered the pre-treated macrophages had an improvement in glucose tolerance.  The disclosure concludes that IGF25-91 pre-treated macrophages were effective in treating insulin resistance and diabetes.
However, the administration of pre-treated macrophages is not commensurate in scope with what is currently claimed.  The claims require administration of IGF-2 and a macrophage scavenger.  Casellas et al. (J. Biol. Chem. 290(27):  16772-16785, 2015) teach that increased levels of IGF-2 has detrimental effects on pancreatic beta cells and can trigger the onset of diabetes (see concluding paragraph).  Casellas et al. teach that mice overexpressing IGF2 are mildly hyperglycemic, hyperinsulinemic, and insulin-resistant and when subjected to a high-fat diet, they develop overt diabetes (see page 16781, under “Discussion”).  While mice overexpressing IGF2 is not the same as IGF2 administration, it is clearly more closely related to administration of IGF2 than the example in the disclosure which administers pre-treated macrophages.  Based on the teachings of Casellas et al., one of ordinary skill in the art would reasonably conclude that IGF-2 administration would have negative effects on the pancreatic beta cells and decrease insulin sensitivity and be contrary to a treatment for obesity-induced diabetes.
Mercader et al. teach that the presence of a “loss-of-function” splice acceptor variant in IGF2 is protective for type 2 diabetes (Diabetes  66(11):  2903-2914, 2017).  Mercader et al. also teach that IGF2 has been implicated in type 2 diabetes due to well-established metabolic functions of isoform 1 (see page 14, final paragraph).  Therefore, one of ordinary skill in the art would reasonably conclude that administration of IGF2 would not be considered an appropriate therapy for treatment of type 2 diabetes because the prior art teaches that IGF2 would exacerbate the condition.
The instant claims are not enabled for treating an obesity-induced insulin resistance by administering IGF-2 and by further administering a macrophage scavenger to a subject because based on the prior art of record, one of ordinary skill in the art would reasonably conclude that administration of IGF-2 to a subject would not result in an improvement in insulin resistance and treatment of the condition.  The instant specification fails to teach administration of IGF-2 to a subject with a result of improving insulin resistance and the prior art teaches that elevated IGF-2 has detrimental effects on pancreatic beta-cells and increased insulin resistance.  The example in the specification does not administer IGF-2, but rather, macrophages which have been treated with IGF-2.  The example in the specification also fails to additionally administer a macrophage scavenger.  One cannot extrapolate from the disclosed method in Example 6 to a conclusion that administration of IGF-2 to a subject would have a beneficial effect on insulin resistance in light of the prior art of Casellas et al. and the teachings of Mercader et al.  Therefore, in view of the record as a whole, the claims are not enabled for treatment of obesity-induced insulin resistance in a subject by the administration of IGF25-91 with the addition of a macrophage scavenger (CCR2 inhibitor, clodronate disodium liposome or a combination of the two), absent evidence to the contrary.  

Response to Arguments
Applicant argues that claim 1 has been amended to include the alternative of treatment with a macrophage treated with IGF-2.  Applicant’s argument has been fully considered, but is not found persuasive.  The added limitation to claim 1 is not the elected invention.  Additionally, claim 1 has been rejected for reciting an improper Markush grouping with the newly added limitation being the source of the rejection.

 Response to Amendment
The Declaration under 37 CFR 1.132 filed 08 August 2020 is insufficient to overcome the rejection of claims 1, 2, 5 and 17-19 as set forth in the last Office action because:  Applicant has not argued how the Declaration overcomes the rejections in the instant application.  It is noted that the Declaration was presented previously (20 December 2021) and was found to be deficient because necessary information was missing regarding sample sizes, statistical analysis and relevant significance as well as issues with the text and figure quality.  
As noted previously, humans and rodents differ with respect to IGF-2.  In rodents, IGF-2 expression decreases after weaning and becomes almost non-existent while IGF-2 expression in humans remains throughout development and is the most prevalent IGF in the body throughout life. (see Holly et al.  Cells 8: 1207, 2019 at 5.1. See also Lee et al.  Development 110:  151-159, 1990 – both cited previously).  Considering that IGF-2 is not a circulating growth factor in adult mice as it is in humans, any results regarding its effects in mice would not necessarily be applicable to its use in humans because humans with obesity-induced insulin resistance express and secrete IGF-2 and IGF-2 levels elevated in obesity.  The model system used would not necessarily yield predictable results for treatment of obesity in humans, absent evidence to the contrary.
	With regard to the other experiments which are presented related to treatment of autoimmune diseases, as Applicant has failed to present any arguments regarding what rejections the Declaration is meant to address, no comments regarding the Declaration appear warranted at this time.
 
Claim 1 and dependent claims 2, 5, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the concentration of IGF-2 is 25-250 ng/mL”.  Applicant asserts at page 5 of the response that support for the claim amendments can be found throughout the instant specification and at page 7 of the response in the Materials and Methods portion of the specification and “Supplementary Data in the accompanying Declaration”.  Applicant’s arguments have been fully considered but are not persuasive.  The supplementary data in the Declaration filed 08 August 2022 cannot provide basis for a new limitation in the claims as it does not find support in the instant application as originally filed.    A review of the instant specification fails to provide support for the limitation of a concentration of IGF-2 which is 25-250 ng/mL.  In the Materials and Methods section beginning on page 15, the only disclosure of IGF-2 administration dosages is at page 15 at (2), line 33 wherein an intraperitoneal injection at a dose of 5 ng/mouse was administered everyday and at page 16 at (4), line 35 wherein an intraperitoneal injection at a dose of 50 ng/mouse was administered everyday.  First, these doses which are described in the Materials and Methods section do not appear to be intended in the instant specification as dosages which would be used for treatment of various disorders in human subjects.  This is because the instant specification fails to disclose any dosages for treatment purposes which amount to 5 or 50 ng for administration.  The specification specifically provides for dosages of IGF-2 at page 14, lines 20-25 which are actual dosages based on body weight rather than static amount of IGF-2.   
    PNG
    media_image1.png
    161
    661
    media_image1.png
    Greyscale

The claim limitation of “wherein the concentration of IGF-2 is 25-250 ng/mL” is not a dosage.  The instant specification provides no disclosure of any concentration range for the IGF-2 which is used in the claimed method of treatment and therefore, the newly added limitation is deemed to be new matter, absent evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Yang et al. (J. Allergy Clin. Immunol.  133(6), 1702-1708.e5, 2014), Gluckman et al. (WO93/25227), Guan et al. (U.S. Pat. Pub. 2003/0027755 A1) or Geenen (U.S. Pat. Pub. 2004/0138116 A1) in view of Horuk (Nature Reviews 8:  23-33, 2009).
	Yang et al. teach the administration of rIGF2 (R&D Systems, Ala25-Glu91) to mice to treat intestinal allergic inflammation (a food allergy mouse model).  Treatment with rIGF2 markedly attenuated the allergic inflammation (see paragraph spanning columns 1-2 on page 1706).  Yang et al. also teach that rIGF2 enhances TGF-beta release from Treg cells in addition to enhancing Treg cell proliferation (see paragraph spanning pages 1705-1706).  
Gluckman et al. teach the administration of IGF2 for the treatment of gastrointestinal disorders and specifically for treating inflammatory bowel disease (see page 3, paragraph 4) and generally inflammatory diseases of the bowel (e.g. Crohns disease) and inflammatory conditions of the gastrointestinal tract (see page 4).  Gluckman et al. teach that the primary sequence IGF2 comprises 67 amino acids, which is consistent with the peptide fragment of the instant claims. 
Guan et al. teach treatment of multiple sclerosis by the administration of IGF2 (see claims 1, 7, 8, 11 and 12).  
Geenen et al. teach a method of inhibiting an autoimmune response by the administration of IGF2 (see claim 1) and a method of inducing a Th2 immune response in a subject by administering IGF2 (see claim 2).  
	The disclosures of Yang et al., Gluckman et al., Guan et al. and Geenen are provided above.  All the references teach administration of IGF2 to a subject for treating autoimmune diseases/conditions.  None of the references teaches additionally administering a CCR2 inhibitor in addition to the IGF2 administration.  
Horuk teaches that chemokine receptors play a key role in the pathogenesis of autoimmune diseases.  Horuk teaches that CCR2 is a target for the treatment of rheumatoid arthritis and MS (see page 23, column 3) and that CCR2 has an important role in monocyte recruitment and in T helper 1-type inflammatory diseases such as rheumatoid arthritis and MS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of any one of Yang et al., Gluckman et al., Guan et al. and Geenen and to additionally administer a CCR2 inhibitor because Horuk teaches that chemokine receptors play a key role in the pathogenesis of autoimmune diseases and because Horuk teaches that CCR2 has an important role in monocyte recruitment and in T helper 1-type inflammatory diseases such as rheumatoid arthritis and MS.  One of ordinary skill in the art would be motivated to include a CCR2 inhibitor in the methods of any one of Yang et al., Gluckman et al., Guan et al. and Geenen because of the teachings of Horuk with regard to its role in autoimmune diseases and one would also have reasonable expectation of success because Horuk teaches that CCR2 inhibitors have been shown to be useful in treatment of autoimmune conditions such as rheumatoid arthritis and MS.  With regard to concentrations of IGF-2 and effective dosages to be administered, determination of such was well within the skill of the administering physician and would have been prima facie obvious before the effective filing date of the claimed invention as acknowledged in the instant specification at page 14, lines 23-25.   Therefore, the invention as a whole would have been prima facie obvious absent evidence to the contrary.

Response to Arguments
Applicant argues at page 6 of the response that the IGF-2 doses disclosed in the cited references are very high, “which causes IGF-2 to aggravate diabetes”.  Applicant’s conclusion regarding effects on diabetes is noted, but is not based on any evidence of record.  Contrary to Applicant’s assertion, Applicant’s own specification provides preferred dosages which are consistent with that of the prior art.

    PNG
    media_image1.png
    161
    661
    media_image1.png
    Greyscale

Applicant argues at page 7 that in contrast to the doses of IGF-2 in the cited references, the concentrations of IGF-2 in the amended claims are lower at 25-250 ng/ml in vivo (5-50 ng in 200µl for each mouse).  Applicant asserts that the instant application discloses that very low doses of IGF-2 are effective and that this discovery was not expected or predicted.  Applicant’s argument has been fully considered, but is not found persuasive.  The claims do not recite a dosage but rather a concentration of IGF-2.  The specification does not provide support for claiming a method of treatment wherein the concentration of IGF-2 is recited as being 25-250 ng/ml for the reasons provided above in the rejection of the claims for new matter.  Additionally, the specification explicitly states therapeutic dosages which are within the scope of the claimed invention at page 14 of the specification.  At no point in the instant specification is it contemplated that the dose of IGF-2 administered intraperitoneally to the mice would be suitable for therapeutic methods which include treating humans.  If the dose which was administered to the mice were calculated based on weight, the dosage would be approximately .25mg/kg or 2.5 mg/kg which is not considered “very low” compared to dosages which were known to be effective dosages in the prior art.  Lastly, the specification clearly states that “the exact dose should be determined according to the administration route and the patient health conditions which are all within the expertise of a skilled physician”.  
Applicant asserts at page 7 of the response that it was surprising to find that macrophages treated with IGF-2 are capable of treating obesity-induced insulin resistance and an autoimmune disease.  Applicant’s assertion is noted, but is not relevant to the claimed invention as treating with macrophages is a non-elected invention (see Lack of Unity mailed 16 June 2020).
Applicant is alleging unexpected results at pages 7-8 of the response.  Applicant’s arguments have been fully considered but are not found to be persuasive.  Results which are better than either of the compounds being given individually do not appear to be unexpected as no synergy has been established and additive effects are not uncommon when administering two compounds known to treat a common disease, absent evidence to the contrary.  Contrary to Applicant’s assertion that the claimed combination of treatment is inventive, the invention was found to be obvious

Claims 1, 2, 5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (U.S. Pat. Pub. 2003/0027755 A1) in view of Moreno et al. (J. Neuroimmunol.  290:  36-46, 2016).
The disclosure of Guan et al. is provided above.  Guan et al. teach administration of IGF2 to a subject for treating MS.  Guan et al. does not teach additionally administering clodronate disodium liposome in addition to the IGF2 administration.  
Moreno et al. teach the therapeutic depletion of monocyte-derived cells in EAE using clodronate liposome which results in arrested disease progression and a decrease in clinical severity (see Discussion at page 43, first paragraph).  EAE is the experimental model which is used as a surrogate for MS.  While Moreno et al. does not specifically indicate that the clodronate liposome depletes macrophages, this effect would naturally flow from the teachings of Moreno et al. because MDCs differentiate into macrophages or dendritic cells upon infiltration of mucosal or inflamed tissues.  Moreno et al. clearly indicate that macrophages are the cell type that has been identified as mediating the damage in EAE (see page 41, first paragraph under Discussion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Guan et al. and to additionally administer clodronate liposome because Moreno et al. teaches that depletion of MDCs and therefore, macrophages is therapeutic for slowing the progression of EAE and reducing the clinical severity of the condition.  One of ordinary skill in the art would be motivated to include clodronate liposome in the method of Guan et al. for treating MS because of the teachings of Moreno with regard to its role in EAE, one would have reasonable expectation of success because Moreno et al. teach that macrophage depletion has therapeutic benefit for treating EAE.  With regard to concentrations of IGF-2 and effective dosages to be administered, determination of such was well within the skill of the administering physician and would have been prima facie obvious before the effective filing date of the claimed invention as acknowledged in the instant specification at page 14, lines 23-25.  Therefore, the invention as a whole would have been prima facie obvious absent evidence to the contrary.

Response to Arguments
Applicant argues at page 8 of the response that the teachings of Moreno et al. do not remedy the deficiencies of Guan et al.  Applicant’s arguments have been fully considered, but are not persuasive.  Applicant is directed to Moreno et al. cited in the grounds of rejection.  The title of the Moreno et al. article is “Therapeutic depletion of monocyte-derived cells protects from long-term axonal loss in experimental autoimmune encephalomyelitis”.  Based on the this alone, one of ordinary skill in the art has a reasonable expectation that depletion of macrophages by clondronate liposome will provide a therapeutic benefit in the treatment of autoimmune disease such as MS as it protects from long-term axonal loss.  As stated in the grounds of rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Guan et al. (administering IGF2 to treat MS) and to additionally administer clodronate liposome because Moreno et al. teaches that depletion of MDCs and therefore, macrophages is therapeutic for slowing the progression of EAE and reducing the clinical severity of the condition.  One of ordinary skill in the art would be motivated to include clodronate liposome in the method of Guan et al. because of the teachings of Moreno with regard to its role in EAE, one would have reasonable expectation of success because Moreno et al. teach that macrophage depletion has therapeutic benefit for treating EAE.  Therefore, the invention as a whole would have been prima facie obvious absent evidence to the contrary.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647